United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1046
                                   ___________

Martha Glover,                          *
                                        *
            Plaintiff-Appellant,        *
                                        *   Appeal from the United States
      v.                                *   District Court for the
                                        *   Eastern District of Arkansas.
Jo Anne B. Barnhart, Commissioner,      *
Social Security Administration,         *        [UNPUBLISHED]
                                        *
            Defendant-Appellee.         *

                                   ___________

                            Submitted: June 28, 2002
                               Filed: August 8, 2002
                                ___________

Before HANSEN, Chief Judge, BRIGHT, and MURPHY, Circuit Judges.
                              ___________

PER CURIAM.

       Martha Glover appeals a final decision of the district court1 denying her
disability insurance benefits (DIB) under Title II and supplemental security income
(SSI) under Title XVI of the Social Security Act. We affirm.




      1
       The Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern
District of Arkansas.
       Ms. Glover claimed disability due to pain in her right elbow, left leg, and back.
Her claims were denied initially and on reconsideration by the agency. Subsequently,
the administrative law judge (ALJ), after a hearing in which appellant was
represented by counsel, denied her claims based on a determination that she could
perform other work than her prior employment, which other work exists within the
national economy. That ALJ decision became the final decision of the Commissioner
when the appeals council denied Ms. Glover's request for review. On appeal to the
district court, the parties stipulated that a final decision should be made by the
magistrate judge. See 28 U.S.C. § 636 and Fed. R. Civ. P. 73.

      Magistrate Judge Ray made a careful review of the record and determined that
the ALJ's specific finding is supported by substantial evidence on the record as a
whole that Ms. Glover could perform a range of light work that exists in the national
economy.

      On appeal, Ms. Glover contends that the ALJ did not properly shift the burden
of proof to the agency to show that she could do other work in the national economy
and that the ALJ did not properly evaluate her subjective complaints.

      We reject these contentions as without substantial merit and affirm
substantially on the basis of the magistrate judge's well-reasoned opinion. See 8th
Cir. R. 47B.

      Affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                          -2-